Citation Nr: 0023987	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  94-03 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bladder disability on a 
direct basis or, alternatively, as secondary to service 
connected degenerative disc disease of the lumbar spine.

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1987 to January 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1991 decision, in which the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied service connection for bladder problems.  
In May 1996, the Board rephrased the issue to include the 
appellant's contentions that her bladder problems were 
associated with her service connected lumbar spine 
disability, and remanded the claim for further development 
and adjudication.  


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
establish a causal relationship between the appellant's 
bladder problems and her active service and/or her service 
connected degenerative disc disease of the lumbar spine.

2.  The claim for service connection for bladder problems on 
a direct basis or, alternatively, as secondary to service 
connected degenerative disc disease of the lumbar spine is 
not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for bladder 
problems on a direct basis or, alternatively, as secondary to 
service connected degenerative disc disease of the lumbar 
spine is not well grounded, and there is no further duty to 
assist the appellant in the completion of her application.  
38 U.S.C.A. §§ 5103(a) and 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she manifests bladder dysfunction 
which began in service and/or results from her service 
connected degenerative disc disease of the lumbar spine.  In 
making a claim for service connection, she has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, she must present 
a claim which is not inherently implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to her claim.  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990)

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Additionally, service connection may be established on a 
secondary basis for "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).  See also 38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

On her Application for Compensation or Pension dated in 
February 1991, the appellant contended that she had 
manifested bladder problems since "1990."  According to her 
statements of record, her complaints primarily include 
difficulty in controlling her urine with anxiety, tenseness 
and/or heavy coughing or sneezing.  She also complains of 
voiding and urge difficulties.  She believes that her bladder 
problems are related to her degenerative disc disease of the 
lumbar spine.  Her service medical records are negative for 
complaint, treatment, manifestation or diagnosis of bladder 
problems.  She was treated for degenerative disc disease with 
mild disc bulging at L4-5 and L5- S1, but she specifically 
denied bladder dysfunction during evaluations in January 
1989, July 1990 and October 1990.  She again denied "urinary 
tract symptoms" on her October 1990 Medical Evaluation Board 
examination.

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which she 
is seeking benefits.  Absent such a showing, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  
In this case, a September 1992 VA examination report records 
an impression of stress incontinence.  Although it appears 
that this impression was based solely on history and 
unsupported by medical findings, the Board will presume that 
this evidence is sufficient to support a finding of a current 
disability.  See Harris v. West, 203 F.3d 1347 (2000) 
(medical opinion based upon lay history may be regarded as 
competent medical evidence).  But see Leshore v. Brown, 8 
Vet.App. 406, 409 (1995) (bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  For purposes of a well grounded analysis, the 
Board also presumes the credibility of the appellant's 
assertions that her bladder problems began in service, as 
required by King v. Brown, 5 Vet.App. 19, 21 (1993). 

Nonetheless, the Board finds that the claim must be denied as 
not well grounded as the appellant has failed to submit 
competent medical evidence of a nexus, or link, between such 
bladder disability and her active service and/or her service 
connected lumbar spine disability.  A November 1996 VA 
urology examination found no data upon which to make a 
determination as to bladder dysfunction.  A December 1997 VA 
urology examination did note that a possible hypotonic 
bladder "could" be related to disc disease, but this 
comment was admittedly speculative as it required additional 
cystography and compete bladder neurological examination for 
validation.  See Bloom v. West, 12 Vet.App. 185 (1999) (the 
use of the term "could," without supporting clinical data 
or other rationale, is simply too speculative in order to 
provide the degree of certainty required for medical nexus 
evidence).  A previous November 1996 VA neurological 
disorders examination was unable to determine a neurologic 
cause of her complaint of dysuria, but did offer opinion that 
an etiology involving the spinal cord, spinal root or cauda 
equina lesion was not suspected.

The remaining medical evidence offers no etiological basis 
for the appellant's complaint of bladder problems.  In fact, 
a June 1998 genitourinary examination commented that her 
history and physical findings did not even support a 
diagnosis of any urologic disease.  But, again, a final 
impression awaited urodynamics study. Since the appellant 
repeatedly failed to report for her scheduled urodynamics 
study, VA has been unable to obtain an opinion which might 
have been material to the outcome of this claim.

In this case, the appellant has given her own opinion as to 
the possible cause(s) of her claimed bladder problems.  
Generally, a lay person may present competent evidence 
concerning symptoms manifested in service and subsequent to 
service.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
However, bare allegations relating in- service symptoms to a 
claimed disability, in and of themselves, will not suffice to 
well ground a claim.  Hicks v. West, 12 Vet.App. 86, 89 
(1998) (lay assertions of chest pain are insufficient to 
establish the existence of a current heart condition); 
Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999) (lay 
assertions of neck pain are insufficient to establish the 
existence of a current neck disability).  This is so because 
laypersons are not capable of opining on matters regarding 
the medical cause of symptoms.  Espiritu, 2 Vet.App. 492 
(1992).  As such, there is no evidence that she manifested a 
diagnosable bladder disability in service.  There is also no 
evidence of a medical nexus between any such disability and 
her active service and/or her service connected lumbar spine 
disability.  See 38 C.F.R. §§ 3.303, 3.310(a) (1999).

In the absence of competent medical evidence of a nexus, or 
link, between her bladder problems and her active service 
and/or her service connected lumbar spine disability, the 
Board must deny her claim as not well grounded.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete her application with respect to her claim on appeal.  
In this respect, she has been informed of the reasons and 
bases for the denial of her claim in a Statement of the Case 
and subsequent Supplemental Statements of the Case issued by 
the RO.  She was further advised, by RO letter dated in 
January 2000, that her failure to report for VA urodynamics 
study would result in a decision based upon the evidence of 
record.  She indicated her willingness to report to VA 
examination by letter received on February 3, 2000, but she 
failed to report for the scheduled in April 2000, as she had 
on previous occasions and has provided no good cause for 
failing to report to such examinations.  Her claim, 
accordingly, must be based upon the evidence of record.  
38 C.F.R. § 3.655(b) (1999).  The Board discerns no 
additional sources of relevant information which may be 
obtained concerning the present claim.  Accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been met.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).



ORDER

The claim for service connection for bladder disability on a 
direct basis or, alternatively, as secondary to service 
connected degenerative disc disease of the lumbar spine is 
denied as not well grounded.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

